UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

Chapter 13
Case No. 17-19904-KHT

In re:
Tiffany Renee Yee, xxx-xx-5821
Debtor.

)
)
)
)
Wilmington Savings Fund Society, FSB, D/B/A )
Christiana Trust as Owner Trustee of the )
Residential Credit Opportunities Trust V )
Movant, )

vs. )
)

Tiffany Renee Yee, and Douglas B. Kiel, Trustee
Respondents.

NOTICE OF MOTION FOR RELIEF FROM STAY AND
OPPORTUNITY FOR HEARING PURSUANT TO 11 U.S.C.§ 362(d)

OBJECTION DEADLINE: August 20, 2019

YOU ARE HEREBY NOTIFIED that a Motion for Relief from Stay, a copy of which is
attached hereto.

A hearing on the motion has been set for Tuesday, August 27, 2019, at 1:30 P.M.., at the
United States Bankruptcy Court, 721 19th Street, Courtroom D, Denver, Colorado 80202.
The hearing will be conducted in accordance with the provisions of Local Bankruptcy Rule 4001-
1.

IF YOU DESIRE TO OPPOSE THIS MOTION, you must file with this Court (at 721
19th St., Denver, CO 80202) a WRITTEN OBJECTION to the motion on or before the objection
deadline stated above and serve a copy upon movant's attorney, whose address is listed below.

If you file an objection, you are REQUIRED to comply with L.B.R. 4001-1 regarding
hearing procedures, including (1) the timely submission and exchange of witness lists and
exhibits and (2) attendance at the above-scheduled hearing in person or through counsel, if
represented.

IF YOU FAIL TO FILE AN OBJECTION, the scheduled hearing will be vacated,
and an order granting relief requested may be granted without further notice to you.
Respectfully submitted,

Frascona, Joiner, Goodman and Greenstein, P.C.
a
DATED: July 29, 2019 A

By: Karen J. Radakovich, No. 11649
4750 Table Mesa Drive

Boulder, Colorado 80305
Telephone: (303) 494-3000
Facsimile: (303) 494-6309

E-Mail: karen@frascona.com
